MARY'S OPINION HEADING                                           








                NO. 12-08-00102-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
ALFRED
LEE STOWE,       §          APPEAL FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
CO
IV CHARLES A. SCHULL, ET AL.,
APPELLEES §          HOUSTON
COUNTY, TEXAS
 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
December 14, 2007.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, his
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., January 14, 2008.  
            Appellant’s notice of appeal was filed on February 29,
2008, and he did not file a motion for new trial.  Therefore, Appellant’s notice of appeal was
not timely filed.  On March 6, 2008, this
court notified Appellant pursuant to Texas Rule of Appellate Procedure 42.3(a)
that his notice of appeal was untimely. 
Appellant was further informed that unless the record was amended on or
before March 17, 2008 to establish the jurisdiction of this court, the appeal
would be dismissed.  In response,
Appellant filed a motion for extension of time to file his notice of
appeal.  However, Appellant did not file
the motion within fifteen days after the deadline for filing the notice of
appeal, i.e., January 29, 2008.  See Tex. R. App. P. 26.3.  Therefore, we overrule the motion as untimely
filed. 
            Because this court is not authorized to extend the time
for perfecting an appeal except as provided by Texas Rules of Appellate
Procedure 26.1 and 26.3, the appeal is dismissed for want of jurisdiction.
See Tex. R. App. P.
42.3(a).  
 
Opinion delivered March 19,
2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)